*554
ORDER

PER CURIAM:
AND NOW, this 3rd day of December, 1996, the Petition for Allowance of Appeal is GRANTED. The Order of the Commonwealth Court is hereby REVERSED and this case is REMANDED to the Delaware County Court of Common Pleas for it to reconsider the issue of the denial of Petitioner’s motion to strike Respondents’ untimely Answer and New Matter in light of Peters Creek Sanitary Authority v. Welch, 681 A.2d 167 (Pa.1996).
NEWMAN, J., did not participate in the consideration or decision of this matter.